Citation Nr: 0023352	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
bilateral urethral transplant secondary to pyelonephritis, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for thoracic 
scoliosis, with degenerative spurring, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for lumbar scoliosis, 
with degenerative spurring, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
residuals of a bilateral urethral transplant secondary to 
pyelonephritis, rated as 20 percent disabling.  The veteran 
filed a timely notice of disagreement regarding this 
determination.  In a September 1991 rating decision, the RO 
denied the veteran an increased rating for his thoracic and 
lumbar scoliosis, rated as 10 percent disabling.  The veteran 
again filed a notice of disagreement, and the two issues were 
condensed for appeal.  

This appeal first came to the Board in August 1994, at which 
time it was remanded for additional development.  Subsequent 
to the Board's initial remand, the veteran's disability 
rating for his urethral disorder was increased to the current 
level of 30 percent.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  

The veteran's claim was returned to the Board in February 
1998, at which time it was again remanded for additional 
development.  In an October 1998 rating decision, the RO 
split the veteran's single rating for thoracic and lumbar 
scoliosis, with a 10 percent assigned disability rating, into 
two separate ratings for thoracic scoliosis, and lumbar 
scoliosis; a 10 percent rating was assigned for each.  The 
appeal was then returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for his service connected 
disabilities of the spine and genitourinary system.  Claims 
for increased ratings for service connected disabilities are 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in the severity of the 
service connected disabilities.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  As the veteran in the present case 
has alleged an increase in the severity of his service 
connected disabilities, his claims are well grounded, and the 
VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Because the veteran's claims are well grounded, and the 
statutory duty to assist applies, all pertinent records must 
be obtained prior to any final resolution of this appeal.  
See Culver v. Derwinski, 3 Vet. App. 292 (1992).  The U. S. 
Court of Appeals for Veterans Claims (Court) has consistently 
held that Social Security records are potentially pertinent 
to a veteran's claim, and must be attained by the VA prior to 
final adjudication of a claim under the VA's statutory duty 
to assist.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In a February 2000 letter, the veteran informed the VA that 
he had been awarded benefits by the Social Security 
Administration; this appeal must therefore be remanded in 
order that those records be obtained and associated with the 
claims folder.  While the Board can appreciate the veteran's 
frustration with the length of his appeal, the Court has 
repeatedly characterized the statutory duty to assist as 
"neither optional nor discretionary," and a remand is thus 
required at this time.  Schroeder v. Brown, 6 Vet. App. 220, 
224 (1994).  

In the Board's February 1998 remand, a new VA genitourinary 
examination was ordered for the veteran, so that he could be 
evaluated in light of the February 1994 regulatory changes to 
the genitourinary disability rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Such an 
examination was scheduled for September 1999, but the veteran 
did not report at his scheduled time, and has not offered an 
explanation for his absence.  This examination should be 
rescheduled, and the veteran should also be informed of the 
consequences of a failure to report for VA medical 
examination.  See 38 C.F.R. § 3.655 (1999).  

Thus, in light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, including, but not 
limited to, the records associated with 
the award of Social Security benefits to 
the veteran.  To assist in this 
development, the veteran should be 
contacted and requested to furnish the 
names and/or facilities of his current 
treatment.  These facilities should be 
contacted to ensure that all records are 
obtained.

3.  The veteran should be re-scheduled 
for a VA genitourinary examination.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The examiner should review the entire 
claims folder in conjunction with the 
examination.  The examiner should also 
review the both the new and the old 
rating criteria for genitourinary 
disorders.  All tests and studies deemed 
appropriate by the examiner must be 
conducted.  The findings of the examiner 
must address the presence or absence of 
the specific criteria set forth in the 
old and the new rating criteria.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After completion of all requested 
development, if other development is 
considered necessary it should be 
accomplished.  The RO should review the 
veteran's claims and assure that the 
claims are rated in accordance with the 
Court's holding in Karnas.  The increased 
rating claim for residuals of a bilateral 
urethral transplant secondary to 
pyelonephritis should be reviewed on the 
basis of all evidence of record and 
considered under both the old and the new 
rating criteria, including the following 
steps: (1) the RO should review all the 
evidence under the old rating criteria; 
(2) the RO should review all the evidence 
under the new rating criteria; and (3) 
the RO should rate the claim under the 
criteria that result in the most 
favorable outcome to the veteran.  If the 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
include all pertinent laws and 
regulations.  They should then be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if such is warranted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




